Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE No. 18-CR-80054-ROSENBERG


  UNITED STATES OF AMERICA

                           Plaintiff,

  v.

  GABRIEL JIMENEZ,

                 Defendant.
  ______________________________/


                   GABRIEL JIMENEZ’S RENEWED REQUEST FOR
                     MOTION FOR COMPASSIONATE RELEASE

            Gabriel Jimenez, through counsel, hereby renews his request to reduce his

  sentence to time served with a period of home detention as a special condition of his

  supervised release. On September 18, 2020, Mr. Jimenez filed his initial motion

  seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which, as

  amended by § 603 of the First Step Act of 2018, permits compassionate release under

  “extraordinary and compelling circumstances.” [D.E. 53] 1. This Court denied the

  motion without prejudice citing Mr. Jimenez’s failure to exhaust administrative

  remedies provided for in Section 3582(c)(1)(A). At this time, Mr. Jimenez has



  1
      Mr. Jimenez incorporates that filing herein.
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 2 of 10




  exhausted his administrative remedies, has additional reasons and authority for

  release, and therefore renews his request for release.

     I.      Background

          Mr. Jimenez was sentenced to 36 months. He self-surrendered on June 28,

  2019. His projected release date is January 15, 2022. This means Mr. Jimenez has

  a little less than one year remaining on his sentence. It also means that he has served

  more than half of his sentence.

          Following this Court’s Order, undersigned counsel resubmitted Mr. Jimenez’s

  request for compassionate release to the warden and administrators at Moshannon

  Valley Correctional Institute. The prison confirmed receipt. See attached Email

  exchange attached hereto as Exhibit 1. On December 9, 2020, L.J. Oddo, a facility

  administrator, denied Mr. Jimenez’s request for compassionate release because Mr.

  Jimenez is subject to a detainer. See Correspondence from Mr. Oddo attached hereto

  as Exhibit 2.

          Because the Department of Justice has established a uniform position that “a

  defendant can file a motion for compassionate release in district court 30 days after

  requesting relief from the Warden, even if the Warden denies relief within the 30

  days”—that is, that the inmate is not required to file or exhaust an administrative

  appeal. See US v. Woodson, 1:13-cr-20180-CMA, ECF 402 (S.D. Fla.), Mr.

  Jimenez’s Motion is now ripe for review.


                                            2
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 3 of 10




      II.   The Conditions of Mr. Jimenez’s BOP Incarceration Foster the
            Spread of COVID-19 and Put Mr. Jimenez in grave danger.


      Mr. Jimenez is powerless to take the preventative self-care measures directed by

  the CDC for his high-risk group to remain safe from COVID-19 infection. He cannot

  self-quarantine or partake in social distancing in his prison facility. He is housed in

  a community dormitory environment that beds 45-50 inmates with “quad”-style

  cubicles, each housing 2 to 3 inmates, a few feet apart from each other, with one

  common washroom on each floor that is used by multiple inmates at a time. There

  are also community spaces where inmates and prison staff gather, including the

  dining hall, where there are tight lines and close quarters for seating, laundry

  facilities, medical areas, and the small library. The inmate telephones are clustered

  closely together as are the inmate computers. There is no ability for inmates to

  disinfect anything prior to use. These high-density areas are precisely the kind of

  spaces that have caused the alarmingly high-spread rates of COVID-19 elsewhere in

  the country. For example, hand sanitizer, an effective disinfectant recommended by

  the CDC to reduce transmission rates, is contraband in jails and prisons because of

  its alcohol content. 2 Prisons are petri-dishes and create the ideal conditions for the



  2
   Keri Blakinger and Beth Schwarzapfel, “How Can Prisons Contain Coronavirus When Purell is
  Contraband?” ABA Journal (March 13, 2020) available at
                                              3
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 4 of 10




  virus to spread. All these circumstances make Mr. Jimenez vulnerable and a perfect

  candidate to serve the remainder of his sentence on home confinement.

         Worse, today, Mr. Jimenez was informed that Moshannon Valley

  Correctional Institute will close in the next sixty-days and all inmates will be

  transferred to a different prison. The transfer will consist of Mr. Jimenez being

  chained to other inmates without regard to social distance for long bus rides. The

  transfer will also consist of stays at federal detention centers or overcrowded county

  jails where he will be clustered together with other inmates and not necessarily his

  travel companions. Depending on Mr. Jimenez’s destination, the travel process can

  go on for days exposing Mr. Jimenez to COVID-19 during each bus ride and each

  stop. Given Mr. Jimenez’s co-morbidities, including his weight, history of heart

  disease, and diagnosis as pre-diabetic, the process of transferring Mr. Jimenez could

  be deadly.

     III.   Mr. Jimenez is eligible for compassionate release

     As a preliminary matter, non-citizens—removable or not—are eligible for com-

  passionate release. The compassionate release statute does not restrict relief to

  individuals who are legally present in the United States. See 18 U.S.C. §

  3582(c)(1)(A). Neither does the Sentencing Guidelines’ advisory policy statement




  http://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-
  coronavirus.
                                               4
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 5 of 10




  on compassionate release. See U.S.S.G. § 1B1.13. Because § 1B1.13 has not been

  updated to reflect the First Step Act’s expansion of compassionate release under §

  3582(c)(1)(A), several courts have determined that the policy statement on

  compassionate release, while helpful, does not strictly constrain the Court’s

  determination of “extraordinary and compelling reasons” for § 3582(c)(1)(A)

  motions filed after the First Step Act. See United States v. Hope, No. 90-cr-06108-

  KMW, DE 479:3-5 (S.D. Fla. Apr. 10, 2020) (collecting cases agreeing that courts

  independently decide what constitutes “extraordinary and compelling,” reasons

  under-post FSA § 3582(c)(1)(A)(i)).3

         Even the BOP Program Statement— which also does not bind the Court—is

  silent as to immigration status, stating only that the existence of any detainer is a

  “factor” to be considered, and explained, if release is recommended. See BOP

  Program Statement 5050.50(7) & (8); see also United States v. Brown, 2020 WL



  3
    See also United States v. Redd, 2020 WL 1248493, *6 (E.D. Va. Mar. 16, 2020) (§ 1B1.13 “by
  its terms applies only to motions for compassionate release filed by the BOP Director, not motions
  filed by defendants, and therefore “there does not currently exist, for the purposes of satisfying the
  First Step Act’s ‘consistency’ requirement, an ‘applicable policy statement.’); United States v.
  Bradshaw, 2019 WL 7605447, *3 (M.D.N.C. Sept. 12, 2019) (noting that “there is no policy
  statement applicable to a defendant’s motion for compassionate release which constrains the
  Court’s independent assessment of whether ‘extraordinary and compelling reasons’ warrant a
  sentence reduction under §3582(c)(1)(A)(i)”); United States v. Fox, 2019 WL 3046086, at *3 (D.
  Me. July 11, 2019) (“T]he Commission’s existing policy statement provides helpful guidance on
  the factors that support compassionate release, although it is not ultimately conclusive.”); Coleman
  v. United States, 2020 WL 3039123, at *2 (E.D. Va. June 4, 2020) (“U.S.S.G. § 1B1.13 is now
  outdated following the passage of the First Step Act, which allows individuals to petition the
  district court directly with-out clearance from the BOP. As such, U.S.S.G. § 1B1.13 is merely
  advisory and does not bind the Court’s application of § 3582(c)(1)(A).”).
                                                    5
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 6 of 10




  2091802 (S.D. Iowa Apr. 29, 2020) (“Unqualified deference to the BOP no longer

  makes sense now that the First Step Act has reduced the BOP's role. Thus, the

  Director’s prior ‘interpretation of ‘extraordinary and compelling’ reasons is

  informative,’ but not dispositive.”) (internal citations omitted). Accordingly, courts

  across the country have granted compassionate release to non-citizens, including

  individuals subject to deportation.

         As such, despite the prison’s claim to the contrary, Mr. Jimenez’s immigration

  status as a Venezuela national does not bar him from relief. See United States v.

  Arenales-Monroy, 16-CR-20374-KMW, DE47 (S.D. Fla. June 18, 2020) (granting

  unopposed compassionate release to an undocumented defendant “so that a pending

  detainer may be executed by” ICE); United States v. Reyes-Cantu, 18-CR-934, DE32

  (S.D. Tex. July 14, 2020) (granting compassionate release for an undocumented

  defendant subject to an ICE detainer following a conviction for an aggravated felony

  where extraordinary and compelling reasons were found due to defendant’s serious

  health conditions). 4


  4
   See also United States v. Reyes-De La Rosa, 5:18-CR- 55, 2020 WL 3799523 (S.D. Tex. July 7,
  2020) (releasing undocumented defendant convicted of illegal re-entry despite ICE detainer, with
  no opposition from government given defendant’s health conditions, the unavailability of home
  confinement, and the nonviolent nature of his underlying offense); United States v. Reyes-Flores,
  12-CR-132, DE 112 (E.D.N.C. July 2, 2020) (releasing undocumented defendant convicted of an
  aggravated felony, based on a finding that extraordinary and compelling reasons exist due to his
  age at 72 years old and terminal illness); United States v. Kalkat, 17-CR-0022-WFN-1, DE 327
  (E.D. Wa. July 6, 2020) (releasing undocumented defendant who is a Canadian citizen subject to
  deportation upon release from BOP custody); United States v. Gonzalez, 10-CR-172-BO, DE 156
  (E.D.N.C. April 13, 2020) (releasing undocumented defendant convicted of an aggravated felony,
                                                 6
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 7 of 10




     IV.       The Relevant § 3553(a) Sentencing Factors Warrant Allowing Mr.
               Jimenez to Serve the Remainder of His Sentence on Home
               Confinement

            Under the compassionate release statute, when a defendant establishes the

  existence of extraordinary and compelling circumstances justifying relief, courts

  must consider the relevant sentencing factors of 18 U.S.C. §3553(a) to determine

  whether a sentencing reduction or modification is warranted. 18 U.S.C. §

  3582(c)(1)(A)(i). Here, Mr. Jimenez supplements the factors cited in his initial

  motion for compassionate release [D.E. 53], adding that the prison sentence Mr.

  Jimenez is serving is not the prison sentence that the Parties envisioned when he was

  sentenced, Mr. Jimenez’s prison sentence was not meant to be a death sentence,

  when combined with the other Section 3553(a) sentencing factors, clearly warrant

  relief.

            1. The prison sentence that Mr. Jimenez is serving is not the prison sentence
               that he was sentenced too.

            When Mr. Jimenez was sentenced and designated to a prison, he was sent to

  a minimum-security prison. The only reason Mr. Jimenez was not designated to a

  camp is due to his immigration status. Mr. Jimenez was designated to a minimum-


  with an ICE detainer, in light of compelling factors including his age at 62 years, serious heart
  condition, and service of a significant portion of the sentence); United States v. Bennett, 05 CR.
  1192-1 (NRB), 2020 WL 2539077, at *2 (S.D.N.Y. May 18, 2020) (granting a motion under
  Section 3582(c)(1)(A) as to a defendant with ICE detainer); United States v. Guzman Soto, 18-CR-
  10086-IT, 2020 WL 2104787, at *3 (D. Mass. May 1, 2020) (granting compassion-ate release
  where defendant was “subject to an immigration detainer whereby, upon release, he w[ould] be
  taken into custody by [ICE] for removal”).
                                                  7
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 8 of 10




  security prison for several reasons, including his age, the nature of his conviction,

  and his immigration status. Due to COVID-19, Mr. Jimenez has been subjected to

  23-hour daily lockdowns, no ability to see his family, limited ability to communicate

  by telephone or email with his family or others, and almost no time outside. Even

  for meals, Mr. Jimenez is confined to his cell. These are not the prison circumstances

  that this Court and the BOP envisioned when Mr. Jimenez was sentenced and

  designated to a minimum-security prison. There is no end in sight to the lockdown

  or other restrictions because the BOP has been unable to control COVID-19 within

  the prison walls and is unable to protect prisoners. Recently, because of anticipated

  riots and security concerns, the BOP has further increased restrictions.

        In addition to the restrictions required by COVID-19, Mr. Jimenez has already

  been subjected to one transfer, which required a 45-day quarantine on the front and

  back end of the transfer.     These quarantines place further limitations on Mr.

  Jimenez’s liberties in the prison and relegate him to almost solitary confinement.

  These conditions should factor into the Court’s analysis when deciding whether to

  grant Mr. Jimenez’s motion for compassionate release.

        2. Mr. Jimenez’s prison sentence was not meant to be a death sentence.

        Mr. Jimenez’s prison sentence was never intended to be a death sentence.

  Unfortunately, given Mr. Jimenez’s current medical conditions coupled with the

  certainty of a second transfer, he could die in prison.    Mr. Jimenez could die in


                                            8
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 9 of 10




  prison without seeing his children a last time, including one child that already lost

  his mom to cancer. This is another factor that weighs in favor of granting Mr.

  Jimenez compassionate release.

        3. Mr. Jimenez has a stable release plan.

        Mr. Jimenez is fortunate to have a stable home to be released to, with family

  who are willing and able—both mentally, physically, and financially—to assume

  responsibility for him.

        In this case, a reduction or modification of Mr. Jimenez’s sentence would not

  diminish the seriousness of the offense, nor would it place the public in any danger.

  The extraordinary and compelling circumstances presented by the uncontrolled

  spread of COVID-19—compounded by the heightened risks faced by Mr. Jimenez,

  warrant compassionate release.


  V.    CONCLUSION

        Having demonstrated the current and needs of his family, in conjunction with

  his own increased risk, this Court should GRANT Mr. Jimenez motion for

  compassionate release.

        Undersigned counsel has communicated with government counsel AUSA

  Paul Hayden regarding relief requested in this motion. AUSA advised that the

  government opposes the motion.


                                           9
Case 9:18-cr-80054-RLR Document 60 Entered on FLSD Docket 01/21/2021 Page 10 of 10




   Date: January 21, 2021



                                               Respectfully submitted,

                                               TACHE, BRONIS, CHRISTIANSON AND
                                               DESCALZO, P.A.
                                               150 S.E. 2nd Avenue, Suite 600
                                               Miami, Florida 33131
                                               Telephone: (305) 537-9565
                                               Facsimile: (305) 537-9567

                                               By:      /s/ Marissel Descalzo
                                                        Marissel Descalzo
                                                        Florida Bar No. 669318
                                                        mdescalzo@tachebronis.com



                             CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing was filed with

   the Court under seal and served on all counsel of record this 21st day of January

   2021.


                                                  By:    /s/ Marissel Descalzo
                                                         Marissel Descalzo, Esq.




                                             10
